{¶ 1} The certified question is answered in our opinion in State v. Crager, 116 Ohio St.3d 369, 2007-Ohio-6840, 879 N.E.2d 745. The judgment of the court of appeals is reversed on the authority of State v. Crager, and the judgment of the trial court is reinstated.
Moyer, C.J., and Lundberg Stratton, O’Connor, O’Donnell, and Lanzinger, JJ., concur.
Pfeifer, J., dissents.
Cupp, J., not participating.
Edwin A. Pierce, Auglaize County Prosecuting Attorney, and Amy Otley Fox, Assistant Prosecuting Attorney, for appellant.